The following opinion was filed March 3, 1909:
Marshall, J.
(concurring). In my opinion the final result of the appeal is right, but the ground upon which it is *21decided that the damages assessed are excessive is out of harmony with the statute, with the practice under it, and with the decisions of this court.
Sec. 1848, Stats. (1898), provides that in a case of this kind the commissioners shall appraise . . .
(1) the value of each . . . parcel of land proposed to be taken with the improvements thereon, and
(2) the damages sustained by the owner by reason of the taking thereof, and that they shall
(3) not make any allowance or deduction on account of any real or supposed benefits to the proprietor from the construction of the road, but
(4) special benefits to real estate “adjoining that taken” shall be allowed in deduction of any damages ... to such adjoining real estate.
The value of land taken is required to be fixed with reference to the. market value for any purpose to which it may be adapted so far as appears presently to affect such value. Washburn v. M. & L. W. R. Co. 59 Wis. 364, 373, 18 N. W. 328. That includes adaptability to be platted into lots to be sold for building purposes, the use to which it is intended to be applied, and every use for which it is adaptable, present or future, enhancing the present value. Watson v. M. & M. R. Co. 57 Wis. 332, 356, 15 N. W. 468; Meinzer v. Racine, 74 Wis. 166, 169, 42 N. W. 230.
The amount to which the landowner is entitled on account of the land taken is its fair market value for any purpose for which it may reasonably be used presently or in time so near as to appreciably affect such value. Watson v. M. & M. R. Co., supra, p. 356, 15 N. W. 479.
In the whole, the landowner is entitled to be made as good, by payment of money, as if his property were not disturbed by the railroad enterprise, not considering benefits or damages caused by the building of the road disassociated from physical disturbance of the property, except by offsetting special benefits to land not taken against damage to such land. *22He is entitled to “tbe difference between tbe fair market value of tbe whole property before tbe taking and tbe fair market value of what” remains “after tbe taking.” Watson v. M. & M. R. Co., supra, p. 354, 15 N. W. 478.
As regards the value of tbe land taken in a case of this kind, sucb value is “tbe market value of tbe strip taken, at tbe time it was taken, as a part and parcel of tbe lot of which it formed a part.” Tbe jury were so instructed in Esch v. C., M. & St. P. R. Co. 72 Wis. 229, 39 N. W. 129, and tbe charge was in all respects approved. Tbe court said:
“When tbe jury, in obedience to tbe instructions given, assessed tbe value of the strip taken as a part of tbe whole lot, and as a parcel of tbe same, and determined the damage suffered by the plaintiff by reason of tbe taking to tbe balance of tbe lot not taken, these two amounts, added, -would give tbe plaintiff’s compensation precisely as the rule was laid down by tbe trial court in tbe Watson Case [57 Wis. 357, 15 N. W. 468], which was approved by this court.”
Tbe court submitted to tbe jury two questions: Rirst. “What was tbe market value of tbe strip taken at tbe time of the taking . . . considered as a part and parcel of tbe lot of which it was a part?” Second. “What was tbe damage to the market value of the residue of tbe lot” at tbe time of the taking ?
In Barker v. M. & L. W. R. Co. 59 Wis. 364, 18 N. W. 328, decided with Washburn v. M. & L. W. R. Co., supra, tbe trial court refused to admit evidence of tbe value of tbe strip taken as a part of tbe whole lot, bolding that tbe value of tbe strip was to be ascertained without reference to- tbe balance of tbe lot, tbe same as though some other person owned it. Ror that reason tbe landowner prevailed on tbe appeal. 59 Wis. 375, 18 N. W. 333. In disposing of tbe matter tbe court said:
“It was argued that unless tbe rule of tbe circuit court be adopted, tbe enhanced value of tbe part taken, if considered as a part of tbe lot, may be assessed as damages for depre*23ciation in tbe value of tbe portion of tbe lot not taken. Tbe danger of a double assessment can, we think, be readily averted by a proper instruction in that bebalf. It is a substantial right of tbe plaintiff to recover directly the full value of tbe land taken, because there can be no diminution therefrom , on account of benefits. Whereas, if such value is included in tbe assessment for tbe depreciation of tbe value of tbe balance of tbe lot resulting from such taking, the whole amount thereof is liable to be absorbed by an assessment for benefits.”
So it will be seen that in tbe Watson Case and tbe Esch Case tbe court approved submission to tbe jury of tbe case to find, first, what was tbe market value of tbe strip of land taken, at tbe time it was taken, as a part and parcel of tbe whole lot of which it was a part; second, what was tbe damage to tbe market value of tbe residue of the lot, in consequence of such strip being taken; and in tbe Washburn Case, because tbe court refused to submit tbe first feature in tbe form indicated tbe result was reversed. Now let us see bow. the decision here stands with reference to that situation.
Tbe court submitted to tbe jury to find, first, What was tbe fair market value on March 3, 1906, of tbe strip of land condemned and taken for defendant’s use, considering said strip as a part of plaintiff’s entire tract and premises as used in bis business in question ?
That for short is this: What was tbe fair market value on March 3, 1906, of tbe strip of land taken considered as a part of tbe whole tract of which it formed a part? Now it seems no one could read that question and tbe decisions to which I have referred, without seeing clearly that the learned trial judge either bad tbe decisions before him when tbe question was drafted or bad that clearly in mind. Tbe form follows what was there approved as necessary with strict accuracy.
Tbe next question is this: “In what amount was tbe fair market value of tbe remainder of plaintiff’s premises in *24question, not so taken, depreciated March 3, 1906, by; the taking of the strip so condemned ?”
What we have said as to the first question may be regarded as repeated as to the second. Court and counsel evidently relied, as well they might, on decisions of this court setting the matter at rest a quarter of a century ago, which has never since been cast into doubt in the slightest particular.
This court now says, “It is difficult to see how the jury could have answered these questions as' they did without duplicating damages.” Is that not just the opposite from what this court said, speaking by LyoN, J., in the Washburn Case we have quoted from ? Again the court says, “Had the court submitted the questions asked by appellant the verdict would not be open to objection of duplicity.” Turning to the questions referred to, I find the first to be: “What was the market value on March 3, 1906, of the strip of land condemned and taken in these proceedings ?” omitting: considered as a part of the whole lot from which it was taken; the very defect which worked a reversal in the Washburn Case and was said to be out of harmony with the previous case (Watson v. M. & M. R. Co. 57 Wis. 332), as it evidently is with the subsequent case of Esch v. C., M. & St. P. R. Co. 72 Wis. 229. The second question as the court approvingly states it is this: “In what amount, if any, was the market value of the real estate of the plaintiff which was not taken diminished by the talcing of the strip so condemned in view of and considering only the uses to which such real estate was put on said 3d day of March, 1906 ?” Thus confining the value to the particular use characterizing the land at the time of the taking, excluding future uses that might enhance the value, directly contrary to all the cases we have cited and the universal current of authority in this and other courts; excluding elements essential, as- this court has said, to afford the landowner that full and just compensation to which he is entitled under the constitution.
*25Thus the verdict which appellant unsuccessfully requested, as to both questions, and which the court approves as the form necessary to prevent duplicity, has been, heretofore, as unquestionably condemned, as has the verdict actually submitted now condemned been, heretofore, unquestionably approved. I cannot see the situation different than this, and regard it as most unfortunate. I trust I have not exaggerated it. I have -endeavored to make it as plain as possible to the end that I may not share the responsibility of the error, if there be one, and that I may do what I can to secure a return to what I deem to be the correct rule.
I note that this court, very guardedly, suggests that if the first question submitted had omitted the words “as used in his business in question,” perhaps it would not have been subject to criticism under the rule laid down in the cases to which I have referred, thus, seemingly, not intending to invade such rule, but suggests that a question drafted in exact accord with it might not be subject to criticism, and at the same time proclaims that a question submitted and rejected, omitting the element expressly required by such rule, should have been submitted. The words “as used in his business” were in exact conformity to the rule that the present use of the strip in common with the whole of which it forms a part as well as any use, prospective, affecting the value, are proper elements of value.
True, as suggested by Justice LyoN in the Washburn Case, there is danger of a duplication of damage in such a case, but as the court said, “The danger . . . can be readily avoided by proper instructions in that behalf.”
It was there held that questions of the full scope submitted here, were essential to protection of constitutional rights and that the danger of one overlapping the other was to be obviated by instructions.
The learned trial court had this court’s suggestion last referred to clearly in mind. The jury were carefully in*26structed as to the “fair market value.” They were instructed that the value of the strip was to be determined with-reference to the value of the whole of which it formed a part. They were told:
“In determining the- value of. the strip taken you will be-careful not to confound such value with any damages, if any, to the remainder of the premises occasioned by such taking; and in determining the damages^ if any, to the remainder of' the premises not taken you must not include any valuation-fixed by you of the strip- taken. The two elements of damage are separate and distinct from each other.”
What more could one ask ? An examination of the briefs and cases heretofore submitted in cases, fails to disclose an instance where danger of duplication of damages was more carefully guarded against by the verdict and the charge than in this case. I think the submission in that regard was-faultless.
Notwithstanding the distinguished correctness of the submission, I am satisfied from the size of the verdict and the evidence that the jury either failed to profit by the court’s careful admonishment as to duplication of damages, or plainly disregarded the evidence. The evidence of the witnesses upon which the jury grounded its finding, plainly duplicated the damage. The opposing evidence did not. That is the explanation of the difference being so great as not to be attributable to mere differfence in judgment applied from a common standpoint. I will not take time to go into the evidence. It is sufficient to thus state my conclusion.